Title: To James Madison from Wilson Cary Nicholas, 4 March 1816
From: Nicholas, Wilson Cary
To: Madison, James


                    
                        Sir,
                        Richmond, March 4th. 1816.
                    
                    I have the honor to enclose to you a resolution of the Assembly of the State of Virginia, instructing the Governor of the Commonwealth earnestly and respectfully to submit to you, the importance of effectually providing for the defence of the Chesapeake Bay. Your knowledge of the Chesapeake Country, its population, the value of its products and its importance in a political and commercial point of view, renders it

unnecessary and superfluous for me to enter into detail upon the subject. It is equally well known to you that the produce of the extensive country which is washed by this bay and its tributary waters, has no other outlet to the sea, and that through them must pass the products of other countries intended for our consumption. ⟨The⟩ Chesapeake too affords a necessary and essential Naval Station for the public ships of the United States, without it, our squadrons may often have to seek a port at such a distance as may be fatal to them. The importance of this bay as a link in the chain of inland communication from North to South, has, I am sure, attracted your notice, as well as the communication that some of its tributary streams (with the improvements contemplated,) will afford with the Western waters. Upon the political effects that will flow from thus combining the interests of so many states, and the cement that this community of interests among those states would form, it would be presumptuous in me to say a word, to you, whose life and talents have been devoted to the formation and strengthening the union of the States. The entire loss of our export trade during the late war & the cruel desolation of the shores of the bay and the rivers emptying into it, has forced this subject upon the attention of the people of this State in an irresistable manner. For the people of Virginia I earnestly request that such measures may be taken during peace as will exempt us from a renuwal of the calamities & losses sustained during the last war. It is certainly most desirable that the entrance into the bay by hostile ships should be prevented if practicable. Whether that can be done or not, can only be decided by Engineers and naval men. If this should be deemed impossible, permit me to suggest, that the position lowest down the bay that affords a good harbour and admits of easy access from the sea, from the rivers and the upper parts of the bay, and is capable (with proper works), of being defended, with the aid of such naval force and floating battaries as could be combined, would give great security to commerce, and in great measure prevent a renewal of the predatory war from which we have lately suffered. In the discharge of the duty assigned to me, I should ill represent the feelings of the General Assembly if I did not give you the strongest assurance, that this application does not proceed from any doubt of your disposition to provide for the defence of every part of the United States. Forty years devotion to the public service, has inspired the utmost confidence in your talents and patriotism: But it is understood that your exertions in this way are limitted by the means at your disposal, and it is hoped that your recommendation will induce the Congress of the United States, to put at your command adequate funds to enable you to provide for the effectual defence of the Chesapeake, and every other part of America that is vulnerable and exposed. I have the honor to be, With the greatest respect Sir, Your humble Servant
                    
                        W. C. Nicholas
                    
                 